DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klinkhammer et al. (US 2015/0328951) in view of Teal (US 7,207,762) and Artigou (DE-10011236-A1).
	Per claim 1, Klinkhammer teaches a heating, ventilation, and air condition (HVAC) unit comprising: a casing (1) configured to direct conditioned air to a vehicle occupant cabin; a first mount (4) extending from the casing and configured to be mounted to an attachment surface (6), the first mount fixed to the casing (i.e. “The HVAC case 1 is molded integrally with multiple brackets 4”, para. 0021) , but fails to explicitly teach the first mount including a first opening having a first inner surface; and one or more first flexible fingers each having a proximal end and a distal end, the proximal end extending from the first inner surface, wherein one or more of the distal ends of the one or more first flexible fingers are configured to be engaged with a first attachment feature extending from the attachment surface and through the first opening in the first mount to secure the first mount to the first attachment feature, wherein the one or more first flexible fingers and the first mount are made of a single part.
	However, Teal teaches a mounting system including a first mount (30 and 32) including a first opening (52) having a first inner surface (inner surface in which 56 extend); and a first flexible finger (56) having a proximal end (end attached to first inner surface) and a distal end (end position in first opening), the proximal end extending from the first inner surface (see figure 4 of Teal), wherein the distal end of the first flexible finger is configured to be engaged with a first attachment feature (“threaded stud 54”, col. 3, line 15 of Teal) extending from an attachment surface (the “threaded stud” is necessarily attached to an “attachment surface”) and through the first opening (52) in the first mount (30 and 32) to secure first mount (30 and 32) to the first attachment feature (54) for retaining elements together while providing for removability (col. 2, lines 14-20 of Teal).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first mount including a first opening having a first inner surface; and a first flexible finger having a proximal end and a distal end, the proximal end extending from the first inner surface, wherein the distal end of the first flexible finger is configured to be engaged with a first attachment feature extending from an attachment surface and through the first opening in the first mount to secure first mount to the first attachment feature, as taught by Teal in the invention of Klinkhammer, in order to advantageously retain elements together while providing for removability (col. 2, lines 14-20 of Teal), thereby reducing repair and maintenance time.
	Regarding the flexible fingers and the mount being made of a single part, Artigou teaches an attaching system for a vehicular HVAC system including first flexible fingers (22, “the webs 22 are fiat, these essentially guarantee deformation”, pg. 3, second para.) and a first mount (elements shown in figure 2 except for 22) that are made of a single part (see figure 2) for quickly attaching elements together (pg. 2, first para.).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide first flexible fingers and a first mount that are made of a single part, as taught by Artigou in the combined teachings, in order to advantageously
	Per claim 2, Klinkhammer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Klinkhammer, as modified, fails to explicitly teach wherein each first finger is tapered from the proximal end towards the distal end.  However, Teal teaches a mounting system wherein each first finger (54) is tapered from the proximal end towards the distal end (see figure 4 of Teal) for retaining elements together while providing for removability (col. 2, lines 14-20 of Teal). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have each first finger is tapered from the proximal end towards the distal end, as taught by Teal in the invention of Klinkhammer, in order to advantageously retain elements together while providing for removability (col. 2, lines 14-20 of Teal), thereby reducing repair and maintenance time.
	Per claim 3, Klinkhammer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Klinkhammer, as modified, fails to explicitly teach wherein the distal ends of the one or more first flexible fingers cooperate to form a circular-shaped opening, and wherein the circular-shaped opening is configured to receive the first attachment feature of the attachment surface.
	However, Teal teaches a mounting system wherein distal ends (end position in first opening) of the one or more first flexible fingers (56) cooperate to form a circular-shaped first opening (see figure 4), and wherein the circular-shaped first opening is configured to receive a first attachment feature (54) of the attachment surface (see figure 5) for retaining elements together while providing for removability (col. 2, lines 14-20 of Teal). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have distal ends of the one or more first flexible fingers cooperate to form a circular-shaped first opening, and wherein the circular-shaped first opening is configured to receive a first attachment feature of the attachment surface, as taught by Teal in the invention of Klinkhammer, in order to advantageously retain elements together while providing for removability (col. 2, lines 14-20 of Teal), thereby reducing repair and maintenance time.
	Per claim 4, Klinkhammer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Klinkhammer, as modified, fails to explicitly teach wherein the first inner surface is a circumferentially-shaped inner surface, and wherein the one or more first flexible fingers are circumferentially spaced around the circumferentially-shaped inner surface.
	However, Teal teaches a mounting system wherein a first inner surface (inner surface in which 56 extend) is a circumferentially-shaped inner surface (see figure 5), and wherein one or more first flexible fingers (56) are circumferentially spaced around the circumferentially-shaped inner surface (see figure 4) for retaining elements together while providing for removability (col. 2, lines 14-20 of Teal). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a first inner surface is a circumferentially-shaped inner surface, and wherein one or more first flexible fingers (56) are circumferentially spaced around the circumferentially-shaped inner surface, as taught by Teal in the invention of Klinkhammer, in order to advantageously retain elements together while providing for removability (col. 2, lines 14-20 of Teal), thereby reducing repair and maintenance time.
	Per claim 5, Klinkhammer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Klinkhammer, as modified, fails to explicitly teach wherein the first inner surface is a circumferentially-shaped inner surface, and wherein the one or more first flexible fingers extend radially inwardly from the circumferentially-shaped inner surface.
	However, Teal teaches a mounting system wherein a first inner surface (inner surface in which 56 extend) is a circumferentially-shaped inner surface (see figure 4), and wherein one or more first flexible fingers (56) extend radially inwardly from the circumferentially-shaped inner surface (see figure 4) for retaining elements together while providing for removability (col. 2, lines 14-20 of Teal). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have wherein a first inner surface be a circumferentially-shaped inner surface, and wherein one or more first flexible fingers extend radially inwardly from the circumferentially-shaped inner surface, as taught by Teal in the invention of Klinkhammer, in order to advantageously retain elements together while providing for removability (col. 2, lines 14-20 of Teal), thereby reducing repair and maintenance time.
	Per claim 6, Klinkhammer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Klinkhammer, as modified, fails to explicitly teach wherein the one or more first flexible fingers have a first thickness and the first mount has a second thickness, and wherein the second thickness is equal to or greater than the first thickness.
	However, Teal teaches a mounting system wherein one or more first flexible fingers (56) have a first thickness (thickness of 56) and a first mount (30 and 32) has a second thickness, and wherein the second thickness is equal to or greater than the first thickness (see figure 5) for retaining elements together while providing for removability (col. 2, lines 14-20 of Teal). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have one or more first flexible fingers have a first thickness and a first mount has a second thickness, and wherein the second thickness is equal to or greater than the first thickness, as taught by Teal in the invention of Klinkhammer, in order to advantageously retain elements together while providing for removability (col. 2, lines 14-20 of Teal), thereby reducing repair and maintenance time.
	Per claim 7, Klinkhammer, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Klinkhammer, as modified, teaches a second mount (4) (see figure 1 of Klinkhammer) extending from the casing (1) and configured to be mounted to the attachment surface (6) but fails to explicitly teach the second mount including a second opening having a second inner surface; and one or more second flexible fingers each having a proximal end extending from the second inner surface and a distal end, wherein one or more of the distal ends of the one or more second flexible fingers are configured to engage a second attachment feature extending from the attachment surface and through the second opening in the second mount to secure the second mount to the second attachment feature.
	Regarding the mounting system, Teal teaches a mounting system including a first mount (30 and 32) including a first opening (52) having a first inner surface (inner surface in which 56 extend); and a first flexible finger (56) having a proximal end (end attached to first inner surface) and a distal end (end position in first opening), the proximal end extending from the first inner surface (see figure 4 of Teal), wherein the distal end of the first flexible finger is configured to be engaged with a first attachment feature (“threaded stud 54”, col. 3, line 15 of Teal) extending from an attachment surface (the “threaded stud” is necessarily attached to an “attachment surface”) and through the first opening (52) in the first mount (30 and 32) to secure first mount (30 and 32) to the first attachment feature (54) for retaining elements together while providing for removability (col. 2, lines 14-20 of Teal).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first mount including a first opening having a first inner surface; and a first flexible finger having a proximal end and a distal end, the proximal end extending from the first inner surface, wherein the distal end of the first flexible finger is configured to be engaged with a first attachment feature extending from an attachment surface and through the first opening in the first mount to secure first mount to the first attachment feature, as taught by Teal in the invention of Klinkhammer, in order to advantageously retain elements together while providing for removability (col. 2, lines 14-20 of Teal), thereby reducing repair and maintenance time.
	Regarding the second mount, second flexible finger, per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second mount extending from the casing and configured to be mounted to the attachment surface, the second mount including a second opening having a second inner surface; and one or more second flexible fingers each having a proximal end extending from the second inner surface and a distal end, wherein one or more of the distal ends of the one or more second flexible fingers are configured to engage a second attachment feature extending from the attachment surface and through the second opening in the second mount to secure the second mount to the second attachment feature in order to advantageously provide added support to the casing.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763